Citation Nr: 0919484	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-32 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
March 1956.  He died in June 2003, and the appellant is his 
surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a March 2004 rating 
decision.  The Board denied the appellant's appeal in May 
2007, but that decision was partially vacated by the Court of 
Appeals for Veterans Claims in a December 2007 order, and the 
appellant's claim was returned to the Board.  The Board 
remanded the claim for development as ordered in a Joint 
Motion for remand.  This development having been completed, 
the appellant's claim is once again before the Board.


FINDINGS OF FACT

1.  The Veteran died in June [redacted], 2003, and the certificate of 
death lists malignant neoplasms of the prostate as the cause 
of his death.  No other disabilities were listed on the death 
certificate as either causing or contributing to the cause of 
the Veteran's death.

2.  At the time of his death, the Veteran was service 
connected for herniated disc disease, a left knee disability, 
and a duodenal ulcer, and had been rated as totally disabled 
since September 7, 1993.

3.  The evidence fails to show that a service connected 
disability caused or substantially and materially contributed 
to the cause of the Veteran's death.




CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a Veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  The issue involved will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports.  See Id.

The certificate of death lists the cause of the Veteran's 
death as malignant neoplasms of the prostate.  No other 
conditions were listed as either causing or contributing to 
the primary cause of death.  At the time of his death, the 
Veteran was service connected for herniated disc disease that 
was associated with hypertrophic osteoarthritis of the left 
knee; for a duodenal ulcer, post gastrectomy; and for a 
severe genu varum deformity of the left knee with lateral 
instability associated with hypertrophic osteoarthritis of 
the left knee.  The appellant contends that the Veteran's 
death was caused by at least one of his service connected 
disabilities.

Extensive VA treatment records were received, showing the 
Veteran's battle with prostate cancer as it spread throughout 
his body and into his brain.  

In May 2004, Dr. Arnaldo Gerena-Nieves wrote that the Veteran 
had been hospitalized in March 2002 due to upper 
gastrointestinal bleeding caused by the activation of his 
ulcer (treatment of which required 6 units of blood through 
blood transfusions).  Dr. Gerena-Nieves suggested that 
perhaps a higher rating may have been warranted for the 
Veteran's ulcer (however, this conclusion has no impact in 
this case, as the Veteran was rated as totally disabled by VA 
at the time of his death, and the issue to be decided here is 
whether one or several of the Veteran's service-connected 
disabilities caused or contributed to causing the Veteran's 
death).  Dr. Gerena-Nieves also noted that the Veteran had 
been in prolonged treatment with prednisone which he opined 
possibly affected his gastric mucosa, exacerbating his 
duodenal ulcer and causing the bleeding which in turn caused 
severe anemia which (apparently in March 2002) required 
emergency care with blood transfusions, thermo-coagulation 
and injection of epinephrine in the duodenal ulcer, which 
could have caused the Veteran's death.

However, this opinion is too tenuous and speculative in 
nature to provide the requisite nexus between the cause of 
the Veteran's death and a service connected disability.  
First, words such as "possibly" and "could" are inherently 
speculative, and therefore the opinion on its face does not 
make it as likely as not that a service connected disability 
caused the Veteran's death.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Second, while Dr. Gerena-Nieves constructed a 
scenario which he opined could have caused the Veteran's 
death, the evidence shows that this chain of events did not 
actually cause the Veteran's death.  Instead, the Veteran 
died as a result of prostate cancer which metastasized to his 
brain; and aside from prostate cancer, his death certificate 
fails to list any additional causes or contributing factors 
in his death.

Furthermore, while VA treatment records do show that the 
Veteran received emergency treatment in early 2002, this 
occurred more than a year before the Veteran's death.

The appellant clearly believes that the Veteran's death was 
the result of a service connected disability, but she is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, her opinion is also insufficient to 
provide the requisite nexus.  

An undated medical opinion from Dr. Figueroa was also 
submitted in which he noted that the Veteran was diagnosed 
with an ulcer while in service that caused periodic episodes 
of severe gastric pain, hematemesis-melena, and 20 percent 
weight loss; and he stated that despite aggressive treatment 
with rest, antisecretory drugs and dietary management, the 
Veteran never improved, noting that a gastrectomy was 
performed in 1960.  Dr. Figueroa then suggested that a 
patient with gasmojejunal ulcer, hematemesis-melena, weight 
loss and ADL dependence, is totally incapacitated, which he 
opined contributed to the Veteran's death.

It is noted that for VA purposes, a contributory cause of 
death is one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Furthermore, generally, minor service-
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  In the same category there would be included 
service-connected disease or injuries of any evaluation (even 
though evaluated as 100 percent disabling) but of a quiescent 
or static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  
38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  Id.

Additionally, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  However, it would 
not generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  Id.

In this case, while Dr. Figueroa suggested that the Veteran's 
ulcer was a contributory cause of death, he provides no 
rationale for how it contributed substantially or materially 
to the Veteran's death; how it combined with prostate cancer 
to cause death; or how it aided or lent assistance to 
prostate cancer in producing the Veteran's death.

It is true that an ulcer impacted an organ in the Veteran's 
body, but no medical explanation has been advanced showing 
how treatment of the Veteran's ulcer which had been ongoing 
for more than 40 years rendered the Veteran materially less 
capable of resisting the effects of prostate cancer.

Dr. Figueroa essentially states that the Veteran had an ulcer 
in service that required surgery in 1960 and which required 
treatment throughout the Veteran's life.  This is not 
disputed, as the Veteran was service connected for this 
condition at the time of his death and he received a 
significant disability rating for it.  Dr. Figueroa then 
concluded that he is certain that the ulcer contributed to 
causing the Veteran's death; however, he provides no 
rationale for such a conclusion, and medical opinions that 
are speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  38 
C.F.R. § 3.102; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Nevertheless, while the two private medical opinions were too 
speculative to warrant service connection, because they 
suggested a link between the Veteran's service connected 
disabilities and his death, the Board remanded the 
appellant's claim for an additional medical opinion of 
record.

In August 2008, the Veteran's claims file was reviewed by a 
VA doctor.  He noted that the Veteran was service connected 
for two musculoskeletal disabilities, namely a left knee, and 
a herniated disc; but he found that it was less likely than 
not that either of these was a principal or contributing 
cause of the Veteran's death, reasoning that the 
musculoskeletal conditions were different disease entities 
from the malignant neoplasm of the prostate.  He also 
reviewed the statement provided by Dr. Gerena-Nieves, but 
found that the treatment referenced in that opinion had 
occurred in March 2002, more than a year before the Veteran's 
death.  Furthermore, he noted that the Veteran's death 
certificate did not list anything other than prostate cancer 
as the cause of the Veteran's death, not mentioning the 
Veteran's duodenal ulcer in any way.  The VA doctor stated 
that Dr. Gerena-Nieves' opinion was highly speculative.

VA also obtained a second medical opinion in September 2008 
to more precisely address the role, if any, the Veteran's 
service-connected ulcer played in his death.  The VA doctor 
reviewed the Veteran's claims file, and then opined that 
there was no pathophysiological relationship between any of 
the Veteran's service-connected disabilities and prostate 
cancer.  He also pointed out that Dr. Gerena-Nieves' opinion 
was highly speculative.

While it might be argued that the VA medical opinions were 
just as conclusory as the private opinions, the fact of the 
matter is that the appellant is trying to establish that the 
Veteran's death, which was clearly principally the result of 
prostate cancer which metastasized to his brain, was also 
partially caused by another disability which was not listed 
as a factor on the Veteran's death certificate, and which on 
its face does not appear to bear any relationship to prostate 
cancer.  

It is difficult to medically prove a negative (e.g. that the 
Veteran's ulcer was not a contributing cause of his death); 
and the evidence of record, namely the Veteran's death 
certificate, is prima facie evidence that the Veteran's ulcer 
was not a contributing cause of his death as it was not 
listed on his death certificate.  For the private medical 
opinions to have become probative, they would have had to 
provide an explanation as to how the ulcer actually prevented 
the Veteran from resisting the spread of the prostate cancer, 
and supported such an opinion with some medical basis.  
However, the two private opinions failed to do this, and 
therefore, they fail to show that it is as likely as not that 
a service connected disability was a contributing cause of 
the Veteran's death.

In this case, the medical evidence simply fails to show that 
the Veteran's death was the result of anything other than 
prostate cancer which tragically spread throughout his body.  
The Veteran's death certificate list only prostate cancer as 
the cause of death, and the medical opinions of record 
suggesting that a service connected disability was a 
contributing cause of death have been highly speculative and 
have not been supported by any scientific or medical 
evidence.  Furthermore, two medical opinions have been 
submitted that conclude that no service connected disability 
either caused or contributed to causing the Veteran's death.

As such, the criteria for service connection for the cause of 
the Veteran's death have not been met, and the appellant's 
claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

Here, required notice was provided by a letter dated in 
December 2003, which informed the appellant of all the 
elements required by the Pelegrini II Court as stated above.  
While the appellant was never informed of the Veteran's 
service connected disabilities in a separate letter, she has 
been repeatedly been informed of these disabilities 
throughout the course of her appeal.  For example, both the 
initial rating decision in March 2004 and the statement of 
the case in June 2004 listed the Veteran's service connected 
disabilities.  They were again recited in the Board decision 
that was partially vacated and again in the joint motion for 
remand which was authored by the appellant's representative.  
As such, it is clear that the appellant has been informed of 
the Veteran's service connected disabilities and any 
additional notice would be redundant.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the appellant was not given prior to the first 
adjudication of the claim, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, her claim was readjudicated in March 2009. 

Private and VA treatment records have been obtained, as has 
the Veteran's death certificate.  Additionally, the appellant 
was offered the opportunity to testify at a hearing before 
the Board, but she declined.  Furthermore, to assist the 
appellant in substantiating her claim, VA solicited several 
medical opinions to determine whether the Veteran's death was 
related to a service connected disability.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


